Case: 3:19-cv-01065-bbc Document #: 23 Filed: 03/31/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

ZEONA T. STEINBERGER,
Plaintiff,
Vv. Case No, 19-cv-1065

ANDREW SAUL,
Commissioner of Social Security,

Defendant,

 

ORDER ON THE PARTIES’ JOINT MOTION FOR REMAND FOR FURTHER
PROCEEDINGS PURSUANT TO SENTENCE FOUR OF 42 U.S.C. § 405(g)

 

Pursuant to the power of this Court to enter a judgment affirming, modifying or
reversing the Commissioner's decision with remand in Social Security actions under
sentence four of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g), and in light
of the parties’ joint motion to remand this action, this Court now, upon substantive
review, hereby enters a judgment under sentence four of 42 U.S.C. § 405(g) reversing the
Commissioner's decision with a remand of the cause to the Commissioner according to
the following terms. See Shalala v. Schaefer, 509 U.S, 292, 296 (1993); Melkonyan v. Sullivan,
501 U.S. 89, 97-98 (1991).

Upon remand, the Appeals Council will instruct the Administrative Law Judge
(ALJ) to reevaluate and consider the opinions by examining physician Dr. Nevins, under
the applicable regulations (20 C.F.R. §§ 404.1527c, 416.927c); further evaluate Ms.

Steinberger’s subjective complaints; reassess the residual functional capacity and

 
Case: 3:19-cv-01065-bbc Document #: 23 Filed: 03/31/21 Page 2 of 2

determine its effects on Ms. Steinberger’s occupational base; offer Ms. Steinberger the
opportunity for a new hearing; and issue a new decision. If necessary, the ALJ will obtain
supplemental vocational evidence.

oh
SO ORDERED this Sl day of Mar 20n1.

BY THE COURT:

le] Rilba a B. Crab Ip

YONPRABLE BARBARA B. CRABB
United States District Judge

 
